Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

IRVIN R. LOVE, JR.,

Plaintiff,

Vv.

AMAZON.COM, INC., SHENZHEN
FEST TECHNOLOGY CoO., LTD.,
SHENZHEN MATRIX BATTERY CO.,, ) Civil Action No.
LTD., SHENZHEN RICHEST ENERGY) 1:18-CV-00540-TWT
CO., LTD., SHENZHEN HANDPACK_)

TECHNOLOGIES CoO., LTD., )

SHENZHEN BOJULONG DISPLAY

TECHNOLOGY CO., LTD.,

)
)
)
Defendants. )
)
)

 

AMAZON.COM, INC.’S NOTICE OF INTENT TO SERVE
SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES

Pursuant to Rule 45(a)(4) of the Federal Rules of Civil Procedure,
Amazon.com, Inc. gives notice of its intent to serve a SUBPOENA TO
PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
PERMIT INSPECTION OF PREMISES to the following:

(a) ABC Pallets.
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 2 of 12

Unless objection is made by March 19, 2020, the subpoena will be properly
served. This Notice was electronically filed with the Clerk of Court using the
CM/ECF System, which will send a notification to the attorneys of record in this
matter who are registered with the Court’s CM/ECF System.

Additionally, a copy of the Subpoena, along with a hard copy of this Notice,
has been sent via United States Mail to the following:

Darren W. Penn, Esq.
Laura H. Penn, Esq.
PENN LAW, LLC
4200 Northside Parkway, NW
Building One, Suite 100
Atlanta, Georgia 30327

I certify that the foregoing document has been prepared with Times New

Roman 14-Point Font, as approved in LR 5.1C
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 3 of 12

This the 12" day of March, 2020.

303 Peachtree Street, NE
Suite 4000

Atlanta, GA 30308
Telephone: (404) 614-7400
Telecopier: (404) 614-7500
mgoldman@hpylaw.com

wellis@hpylaw.com

HAWKINS PARNELL
& YOUNG"?

/s/ Willie C. Ellis Jr.

 

Michael J. Goldman
Georgia Bar No. 300100
Willie C. Ellis Jr.
Georgia Bar No. 246116

Counsel for Amazon.com, Inc.
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 4 of 12

AO &8B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or tu Permit Taspeetion of Premises ma Civil Achion

 

UNITED STATES DISTRICT COURT

for the
NORTHERN DISTRICT OF GEORGIA

IRVIN R. LOVE, JR.
Plaintiff

V. Civil Action No, 1:18-cv-00540-TWT

AMAZON.COM, INC,, et al.
Defendant

ee es ea ee

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: ABC Pallets, Attn: Records Custodian, 1622 Dean Forest Rd., Garden City, GA 31408

(Name of person to whom this subpoena is directed)

OxProduction: YOU ARE COMMANDED to produce at the time, dale, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see Exhibit "A," attached hereto.

Hawkins Parnell & Young, LLP ae
303 Peachtree Street, NE, Suite 4000 | Date and Time:

Atlanta, Georgia 30308 Wednesday, April 8, 2020 5:00 PM

Place:

(J Inspection of Premises; YOU ARE COMMANDED to permit entry onto the designaled premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on tt,

‘Place: Date and Time:

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so,

Date:

CLERK OF COURT
OR

Signature of Clerk or Deputy Clerk Attorney's signanive

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Amazon.com, Inc. , who issues or requests this subpoena, are:

Willie C. Ellis, Jr., Esq., 303 Peachtree St. #4000, Atlanta, GA 30308, wellis@hpylaw.com, 404-614-7400

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it 1s directed, Fed. R. Civ. P. 45(a)(4).
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 5 of 12

AO &8B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No,

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Ciy. P. 45.)

I received this subpoena for (name of individual and title, if any)

on (date)

OOF] served the subpoena by delivering a copy to the named person as follows:

via USPS, Certified Mail, Return Receipt Requested

on (daie) ; or

© Treturned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

¢ 0.00

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $ 0,00

I declare under penalty of perjury that this information is true.

Date:

Server's signature

Willie C. Ellis, Jr., Esq.

Printed name and title

Hawkins Parnell & Young, LLP
303 Peachtree Street, NE, Suite 4000
Atlanta, Georgia 30308

Server's address

Additional information regarding attempted service, etc.:
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 6 of 12

AQ 88D (Rev 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3}

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(¢) Place of Compliance.

(1) Fora Trial, Hearing, er Deposition, A subpoena may command a
person to altend a Qial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed,
regularly (ransacls business in person, or
(B) within the state where the person resides, is employed, or regularly
tansacts business in person, if the persan
(i) is a parly ot a patty’s officer; or
(ii) is commanded to attend a lial and would not incur substantial
expense.

(2) For Other Discovery, A subpoena may command:

(A) production of documents, electronically stored information, o1
tangible things ala piace within 100 miles of where the persan resides, is
employed, orregularly tansacts business in person; and

(B) inspection of prentises al the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A pavty or attorney
responsible lor issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena, Fhe court for the district where compliance is required must
enforce this duly and impose an appropriate sanction—which may include
lost cammings arid reasonable altommey’s fees-—on a party or attorney who
lails fo comply.

(2) Conunand to Produce Materials ov Permit Inspection,

(A) Jppearance Nat Keguired, A person commanded to produce
documents, clecuonically stored information, or tangible things, or to
permit the inspection of premises, need nol appear in peisen at the place of
production or inspection unless also conmmancéed to appear fora deposition,
hearing, or Wial

(B) Ohjections, A person commanded to produce documents or tangible
things or lo permit inspection may serve on the partly ar atlorney designated
inthe subpoena a written objechion te inspecting, copying, testing, ar
sampling any or all of the materials or fo inspecting the premises-—or to
producing clectronically stared information in the form or fornts requested,
The objection must be soryetl before the carlicr of the time speuitied for
compliance or 14 days afler the subpoena is served, [an objection is made,
the following rules apply:

(i) At any time, on notice lo the commanded persen, the serving party
may move the court for the district where compliance ts required for an
order compelling production or inspection

(ii) These acts may be required only as directed in the order, and the
order niust protect a person who is neither a party nora party's officer trom
significant expense resulting from compliance,

 

 

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely tnotion, the court for the district where
campliance is required must quash or modify a subpoena that:
(i) fails lo allow a reasonable time lo comply:
(ii) tequiles a person ta comply beyond the weagraphical limits
specified in Rule 45(¢);
(ii) requires disciosure of privileged or other protected matter, if no
exception or waiver applies; or
(iv) subjects a person to undue burden
(B) When Permitted. To protect a person subject to or alfeeted by a
subpocna, the court for the distict where compliance is required may, on
motion, quash or modify the subpoena if it requires:
(i) disclosing a trade seeret or other contidential research,
development, or commercial information; or

  

(ii) disclosing an unrelained expert's opiaion or information (hat dees
not describe specific occurrences in dispute and results froin the expert's
study that was not requested by a party,

(C) Specifving Conditions as an Alternative. Wy the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing o:
mod tying a subpoena, order appearance or production under specilicd
conditions if the serving patty:

(i) shows a substantial need for the (estimony or material t
otherwise met without undue hardship; and

(ii) ensures that ihe subpocnaed person will be reasonably compensated

 

yat cannot be

(e) Duties in Responding to a Subpoena,

(1) Praducing Documents ar Electronically Staved Itfornmation, These
procedures apply Co producing documents ar electronically stored
information: :

(A) Documents, A person responding toa subpoena to produce documents
must produce them as they are kept in the ordinary course al business o1
must organize and label them to correspond to the categorics in the demand,

(B) Forni for Producing Electronically Stored laformation Not Specified
Ifa subpoena does not specily a form for producing electronically stared
information, the person responding must produce itin a form ar farms in
which itis ordinarily maintained or ina reasonably usable form or forms.

(C) Blectronically Stored laformation Produced in Ouly One fori The
person responding need not produce the same electranically stored
information in more than one form

(D) tuaccesvihle Electronically Stored duformation, The person
responding need not provide discovery of electronically stored information
from sources that the person ier fles as nol reasonably accessible because
of undue burden or cost Ou motion to compel discovery or fora protective
order, the pensar responding must shaw thal the iformation ts noi
reasonably accessible because of undue burden or cost, (that showing ts
made, the court may nonetheless order discavery fram such sources if the
requesting party shows good cause, considering the limitations of Rule
26(bJ2YUC), The court nay speeily conditions for the discovery.

 

(2) Claiming Privilege or Protection,

(A) fuformation Withhedd A person withbolding subpocnaed information
under a claim that iis privileged oy subject lo protection as wial-preparation
material must:

(i) exp ytuake the claim, and

(ii) describe the nature of the withheld dociuments, communications, or
tangible (hings ina manner that, without revealing information itsell
privileged or protected, will enable ihe parties lo assess (ae ula

(B) faferimation Produced. Pintormation produced in response lo a
subpeena is subject to a claim of privilege or of protection as
trial-preparation material, (he person making the claim may rolily any perly
thal received the information of the claim and the basis for it, After being
nolificd, a party Must promplly return, sequester, or destroy (he specified
infarymaltion and any copies it has; mus! not use or disclose the information
unul the claim is resofved; must take reasonable steps lo retrieve the
information if the party disclosed it before being natitied; and may pramptly
present the information under seal to the court for die distiet where
compliance is requbed fora determination of the claim, The person who
produced the iformation must preserve die information ung te chain is
resolved,

 

   

(g) Contempt,

The court for the district where compliance is required——and also, alien a
molion is transferred, the issuing court--inay hold in conlempl a person
who, having been served, fails without adequate exctise lo obey the
subpoena ot an order related to it

For access to subpoena materials, see Fed RoCiv P 45(a) Cammmitiee Note (2013)
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 7 of 12

EXHIBIT “A” TO SUBPOENA

EMPLOYEE: Irvin R. Love, Jr.; DOB is 8/18/1954

NOTE A: These requests shall include any documents in the possession or
control of you, your agents, representatives, and, unless privileged, your attorney
of record.

NOTE B: These requests are continuing in nature so as to. require you to
produce supplemental documents as soon as you, your investigators,
representatives, and/or agents obtain same or access to same in accordance with the
Federal Rules of Civil Procedure.

NOTE C: The term “documents” refer to all documents and tangible things
subject to discovery under the Federal Rules of Civil Procedure, including, but not
limited to, any written, printed, typed or recorded material, correspondence,
memoranda, notes, reports, ledgers, books, drawings, blueprints, surveys, plats,
graphs, contracts, bids, proposals, invoices, receipts, diaries, desk calendars, notes
of telephone conversations or other communications, videotapes, audiotapes, or
transcriptions thereof, microfilm, photographs, slides, computer diskettes, hard
drives, tape backups and other information and data storage devices, electronic
mail, computerized data bases, and all other data compilations from which

information can be obtained. Documents also include any copy of which a

12874332v.|
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 8 of 12

comment, notation or other addition has been made or which has been otherwise
altered or changed in any other manner.
NOTE D: If you claim that any documents are lost, destroyed or privileged,
(1) identify and describe each such document by date, author, and recipient, (ii)
provide a brief summary of its contents, and (iii) state the privilege(s) asserted.
The requested documents are as follows:
his
Any written or electronic records relating to Irvin R. Love, Jr., including
but not limited to, applications, evaluations, salary, W2 records, 1099, bonuses,
drawings, profit share, employment time period including hours worked, warnings,
attendance/promotions, medical leaves, leave of absences, vacation records, liens
and garnishments, workers' compensation claims, separation notices, emails, or
other documentation that discussed the reason for any termination of Irvin R.
Love, Jr.’s employment.
2:
Any compensation and/or benefits including applications for medical,
dental, life insurance benefits and any and all reimbursements for or to Irvin R.

Love, Jr.

All unedited employment, personnel and/or independent contractor files,

12874332v.1
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 9 of 12

employment or independent contractor agreements, partnership agreements
including but not limited to contracts, memorandum of understanding, any contract
or agreement providing for your exclusive pursuit of a particular employment, or
any and all other documents regarding anything agreed to or undertaken, whether
for monetary compensation or not, for Irvin R. Love, Jr.

4.

All written and electronic documentation relating to any termination of
employment, including but not limited to evaluations, warnings, attendance
records, notations of any sort, separation notice, unemployment challenge, emails,
human resources records of any type which mention the name Irvin R. Love, Jr.

ay

A copy of any resume and application for employment received from Irvin
R. Love, Jr.

6.

The name, address and telephone number of Irvin R. Love, Jr.’s last known
supervisor.

7,

A copy of any requests for leave of absence submitted by Irvin R. Love, Jr.

12874332v.1
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 10 of 12

8.

Any and all incident or investigation reports, supplemental reports or
records, statements, photographs, videotapes, any audiovisual records, and/or any
other documentation or correspondence, regarding Irvin R. Love, Jr. at any time.

9.

Any and all incident or investigation reports, supplemental reports or

records, statements, photographs, videotapes, any audiovisual records, and/or any

other documentation or correspondence, regarding any incident involving Irvin R.

Love, Jr.

12874332v.]
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 11 of 12

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

IRVIN R. LOVE, JR.,
Plaintiff,

Vv.

AMAZON.COM, INC., SHENZHEN
FEST TECHNOLOGY CoO., LTD.,
SHENZHEN MATRIX BATTERY CO., ) Civil Action No.
LTD., SHENZHEN RICHEST ENERGY) 1:18-CV-00540-TWT
CO., LTD., SHENZHEN HANDPACK_)

TECHNOLOGIES CoO., LTD., )

SHENZHEN BOJULONG DISPLAY

TECHNOLOGY CoO., LTD.,

)
)
)
Defendants. )
)
)

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that the within and foregoing AMAZON.COM,

INC’S NOTICE OF INTENT TO SERVE SUBPOENA TO PRODUCE
DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
INSPECTION OF PREMISES was filed this day with the Clerk of Court using
the CM/ECF system which will send notification to all parties of record. I further
certify that the foregoing document has been prepared with Times New Roman 14-

Point Font, as approved in LR 5.1C.
Case 1:18-cv-00540-TWT Document 66 Filed 03/12/20 Page 12 of 12

This the 12" day of March, 2020.

303 Peachtree Street, NE
Suite 4000

Atlanta, GA 30308
Telephone: (404) 614-7400
Telecopier: (404) 614-7500

wellis(@hpylaw.com

 

1287431 5v.1

HAWKINS PARNELL & YOUNG?

/s/ Willie C. Ellis, Jr.

 

Willie C. Ellis Jr.
Georgia Bar No. 246116

Counsel for Amazon.com, Inc.
